

EXHIBIT 10.2


NATIONAL PENN BANCSHARES, INC. PENSION PLAN
(Amended and Restated Effective January 1, 2001)
Amendment No. 6


National Penn Bancshares, Inc. (the "Company") adopted the National Penn
Bancshares, Inc. Pension Plan (Amended and Restated Effective January 1, 2001)
(the "Plan") for the benefit of certain of its Employees (as defined in the
Plan) and its subsidiaries' Employees. The Company subsequently amended the Plan
by Amendment Nos. 1-5 thereto. The Company hereby amends the Plan as hereinafter
set forth effective April 1, 2006.


1. Subsection 1(ai) is amended to add a sentence at the end thereof to read as
follows:


"Notwithstanding the foregoing, "Social Security Covered Compensation" shall be
fixed at the level in effect on March 31, 2006, for each Member whose Severance
Date occurs on or after that date."


2. Subsection 1(l) is amended to add a sentence at the end thereof to read as
follows:


"Notwithstanding the foregoing, "Compensation" for a Plan Year shall be limited
to $50,000 with respect to determining Average Annual Compensation for purposes
of calculations under subsection 4(b)(ii) as amended by Amendment No. 6."
 
3. Subsection 3(a)(ii) is deleted.
 
4. Subsection 4(b)(i)(C) is added to read as follows:


"(C)  This subsection 4(b)(i) shall apply for purposes of calculating the
portion of a Member's Accrued Benefit for his years of Service credited through
March 31, 2006. This subsection 4(b)(i) shall not apply to Service from and
after April 1, 2006. Subparagraphs 4(b)(i)(A) and (B) are amended to provide
that for purposes of subsection 4(b)(i), (1) Average Annual Compensation is
frozen as of December 31, 2006 and (2) years of Service are frozen as of March
31, 2006. No change in Average Annual Compensation after December 31, 2006 and
no Service after March 31, 2006 shall be considered or credited for purposes of
subsection 4(b)(i)."


5. Subsection 4(b)(ii) is renumbered as subsection 4(b)(iv) and new subsections
4(b)(ii) and (iii) are added to read as follows:


"(ii) General Rule—Service after March 31, 2006. The Accrued Benefit of a Member
who retires under subsection 4(a) with respect to Service after March 31, 2006,
expressed as an annual amount shall be the product of 1.0% of his Average Annual
Compensation up to and including $50,000 multiplied by the number of his years
of Service credited under subsection 4(c) after March 31, 2006 through and
including his Severance Date.



--------------------------------------------------------------------------------


(iii) Total Accrued Benefit. A Member's Accrued Benefit shall be the sum of his
Accrued Benefit under subsections 4(b)(i) and 4(b)(ii)."


6. Subsection 4(c)(i) as initially amended by Amendment No. 5 is further amended
to read as follows:


"(i) For the Plan Year in which a Member first is credited with an Hour of
Service in an eligible status with a Participating Company and last is credited
with an Hour of Service in an eligible status with a Participating Company, the
Member shall receive credit for one twelfth of a year of Service for each
calendar month in which he is credited with at least one Hour of Service. If the
2006 Plan Year is the first or last Plan Year, then any months credited in the
first quarter of the Plan Year shall be Service under subsection 4(b)(i) and any
months credited in the last three quarters of the Plan Year shall be Service
under subsection 4(b)(ii) For each other Plan Year (including a Plan Year in
which a Member is rehired after a Severance Date or in which a Member suffers a
Severance Date prior to rehire) in which a Member is employed in an eligible
status with a Participating Company, the Member shall receive credit for one
year of Service if, but only if, the Member is credited with at least 1,000
Hours of Service in an eligible status during that Plan Year. If a Member
otherwise would be credited with one year of Service for the 2006 Plan Year,
then 0.25 years of Service shall be credited under subsection 4(b)(i) and 0.75
years of Service shall be credited under subsection 4(b)(ii)."


7. Subsection 4(c)(vii) is added to read as follows.


"(vii) Except with respect to Employees who were eligible to participate under
subsection 3(a)(ii) as heretofore effective, a Member who first performed an
Hour of Service as an Employee of National Penn Mortgage Co. on or after June 1,
1999 shall not receive credit for Service for benefit accrual for any period
prior to April 1, 2006."


8. Schedule A to the Plan is amended to add Nittany Financial Corp. and
subsidiaries under the heading "Predecessor Employer", and across from it to
make the additions under columns (1) and (2) set forth below, except that
service under column (1) shall be recognized for eligibility and vesting.
 

 
Predecessor Employer
(1)
(2)
 
Nittany Financial Corp.
all service
April 1, 2006
 
and subsidiaries
   

 
 
Executed this 25th day of January, 2006.




Attest:
NATIONAL PENN BANCSHARES, INC.
       
By: /s/ Sandra L. Spayd
By: /s/ Wayne R. Weidner
       Corporate Secretary        Chairman and CEO  
 

 
 

--------------------------------------------------------------------------------